DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 depends upon itself.  Appropriate correction is required.  For the purposes of examination, Examiner will interpret that claim 4 depends from claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins et al (2014/0046696).
For claim 1, Higgins teaches a cloud-based computer system ([0082]), comprising: 
a memory partition ([0083] and [0091]-[0095]); 
a network interface communicatively coupled to one or more processing units ([0062], [0035]-[0050], [0074-[0085], [0091]-[0095]) and the memory partition, wherein the memory partition comprises computer instructions that when executed by the one or more processing units cause the cloud-based computer system to: 
obtain a domain specific lexicon ([0005]-[0006], [0036], [0076]-[0079]) identifying attributes associating network communication parameters (“input material for a disease or other terms of interest”, [0076]) with potential service model connections (“desired relationships”, [0076]) identified within a network infrastructure (Abstract, [0060]-[0062], [0081]-[0095] and [0100]-[0106]); 
obtain results of network probing from the network infrastructure (Tables 2-3, [0076]-[0078], [0089] and [0096]), the results identifying communications between configuration items (identification of associated terms in unstructured data and databases, Figure 1, Table 2, [0076] and [0089]); 
apply data mining techniques ([0079]-[0094]) to the results to filter communications not associated with the potential service model connections to produce filtered results (selecting only terms greater than a sufficient probability, [0076]; filter out errors in input data, [0090]); 
utilize the domain specific lexicon to build a machine learning model based on the filtered results ([0079]-[0081]); 
apply a decision tree algorithm (dendrogram, [0095]) to at least a portion of the filtered results to identify a first communication connection between a first configuration item (reference tri-graph, [0098]) and a second configuration item (tri-graph, [0098]) to be considered as noise (whether or not the tri-graph matches the reference tri-graph, indicating an appropriate medication or therapy, [0098]); and 
suppress the first communication connection from a graphical representation of a service model map (“no homomorphism within limits”, Figure 3) while maintaining a second communication connection between the first configuration item and a third configuration item (another tri-graph which shows homorphism or isomorphism to stored phenotype meta-models, i.e., the reference tri-graph, Figure 3), the second communication connection identified by the results identifying communications between configuration items (as understood by examination of Figure 3).
For claim 3, Higgins further teaches that:
the domain specific lexicon comprises a vocabulary (ontology training set, [0076]) derived by identifying portions of outputs of network monitoring operations (extracting data from a plurality of medical oncologies via a network, as taught by Figure 1 and [0076], which requires at least the monitoring of whether the data was extracted) and defining the portions of outputs (extracted data) as keywords for the domain specific lexicon (associated terms, [0076]).
For claim 4, Higgins further teaches that:
the portions of outputs comprise exit codes (written prescriptions, Figure 1) and strings of text containing more than a single word (clinical narrative, Figure 1).  It is noted that “exit code” has not been given a special definition by Applicant’s disclosure.
For claim 5, Higgins further teaches that:
the computer instructions to suppress the first communication connection from a graphical representation of the service model map comprise computer instructions to de-emphasize the first communication connection on a visual depiction of the service model map (only trigraphs within homomorphism limits are output to the graphical user interface, Figure 3).
For claim 6
the computer instructions to de- emphasize the first communication connection comprise computer instructions to remove the first communication connection from the visual depiction of the service model map (only trigraphs within homomorphism limits are output to the graphical user interface, Figure 3).
For claim 7, Higgins further teaches that:
the computer instructions to suppress the first communication connection from a graphical representation of the service model map comprise computer instructions to add an indication of suppression to a mathematical model of the service model map (data for future analysis, Figure 3).
For claim 9, Higgins teaches a method of automatically removing unnecessary traffic-based connections (data from sources of unstructured input data and structured input data, Figures 1 and 2) from a service map (trigraphs output to graphical user interface, Figure 3), the method comprising: 
obtaining a domain specific lexicon ([0005]-[0006], [0036], [0076]-[0079]) identifying attributes associating network communication parameters (“input material for a disease or other terms of interest”, [0076]) with potential service model connections (“desired relationships”, [0076]) identified within a network infrastructure (Abstract, [0060]-[0062], [0081]-[0095] and [0100]-[0106]);  
obtaining results of network probing from the network infrastructure (Tables 2-3, [0076]-[0078], [0089] and [0096]), the results identifying communications between configuration items (identification of associated terms in unstructured data and databases, Figure 1, Table 2, [0076] and [0089]);
applying data mining techniques ([0079]-[0094]) to the results to filter communications not associated with the potential service model connections to produce filtered results (selecting only terms greater than a sufficient probability, [0076]; filter out errors in input data, [0090]);  
utilizing the domain specific lexicon to build a machine learning model based on the filtered results ([0079]-[0081]);
applying a decision tree algorithm (dendrogram, [0095]) to at least a portion of the filtered results to identify a first communication connection between a first configuration item (reference tri-graph, [0098]) and a second configuration item (tri-graph, [0098]) to be considered as noise (whether or not the tri-graph matches the reference tri-graph, indicating an appropriate medication or therapy, [0098]); and
suppressing the first communication connection from a graphical representation of a service model map (“no homomorphism within limits”, Figure 3) while maintaining a second communication connection between the first configuration item and a third configuration item (another tri-graph which shows homorphism or isomorphism to stored phenotype meta-models, i.e., the reference tri-graph, Figure 3), the second communication connection identified by the results identifying communications between configuration items (as understood by examination of Figure 3).
For claim 10, Higgins further teaches that:
suppressing the first communication connection from a graphical representation of the service model map comprises de-emphasizing the first communication connection on a visual depiction of the service model map 
For claim 11, Higgins further teaches that:
de-emphasizing the first communication connection comprises removing the first communication connection on the visual depiction of the service model map (graphical user interface, as understood by examination of Figure 3).
For claim 12, Higgins further teaches that:
suppressing the first communication connection from a graphical representation of the service model map comprises adding an indication of suppression to a mathematical model of the service model map (data for future analysis, Figure 3).
For claim 13, Higgins teaches a non-transitory computer readable medium storing instructions ([0062]) that when executed by a processor ([0076]) cause the processor to configure a cloud-based computer system ([0082]) to: 
obtain a domain specific lexicon([0005]-[0006], [0036], [0076]-[0079]) identifying attributes associating network communication parameters (“input material for a disease or other terms of interest”, [0076]) with potential service model connections (“desired relationships”, [0076]) identified within a network infrastructure (Abstract, [0060]-[0062], [0081]-[0095] and [0100]-[0106]); 
obtain results of network probing from the network infrastructure(Tables 2-3, [0076]-[0078], [0089] and [0096]), the results identifying communications between configuration items (identification of associated terms in unstructured data and databases, Figure 1, Table 2, [0076] and [0089]); 
apply data mining techniques ([0079]-[0094]) to the results to filter communications not associated with the potential service model connections to produce filtered results (selecting only terms greater than a sufficient probability, [0076]; filter out errors in input data, [0090]); 
utilize the domain specific lexicon to build a machine learning model based on the filtered results ([0079]-[0081]);
apply a decision tree algorithm (dendrogram, [0095]) to at least a portion of the filtered results to identify a first communication connection between a first configuration item (reference tri-graph, [0098]) and a second configuration item (tri-graph, [0098]) to be considered as noise (whether or not the tri-graph matches the reference tri-graph, indicating an appropriate medication or therapy, [0098]); and 
suppress the first communication connection from a graphical representation of a service model map (“no homomorphism within limits”, Figure 3) while maintaining a second communication connection between the first configuration item and a third configuration item (another tri-graph which shows homorphism or isomorphism to stored phenotype meta-models, i.e., the reference tri-graph, Figure 3), the second communication connection identified by the results identifying communications between configuration items (as understood by examination of Figure 3).
For claim 15, Higgins further teaches that:
the domain specific lexicon comprises a vocabulary (ontology training set, [0076]) derived by identifying portions of outputs of network monitoring operations (extracting data from a plurality of medical oncologies via a network, as taught by Figure 1 and [0076], which requires at least the monitoring of whether the data was extracted) and defining the portions of outputs (extracted data) as keywords for the domain specific lexicon (associated terms, [0076]).
For claim 16, Higgins further teaches that:
the portions of outputs comprise exit codes (written prescriptions, Figure 1) and strings of text containing more than a single word (clinical narrative, Figure 1).  It is noted that “exit code” has not been given a special definition by Applicant’s disclosure.
For claim 17, Higgins further teaches that:
the computer instructions to suppress the first communication connection from a graphical representation of the service model map comprise computer instructions to de-emphasize the first communication connection on a visual depiction of the service model map (only trigraphs within homomorphism limits are output to the graphical user interface, Figure 3).
For claim 18, Higgins further teaches that de-emphasizing the first communication connection comprises:
removing the first communication connection from the visual depiction of the service model map (only trigraphs within homomorphism limits are output to the graphical user interface, Figure 3).
For claim 19, Higgins further teaches that the computer instructions to suppress the first communication connection from a graphical representation of the service model map comprises:
computer instructions to add an indication of suppression to a mathematical model of the service model map (data for future analysis, Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Eldawy (US 9,602,619).
For claim 2, Higgins teaches the limitations of claim 1 as cited above but fails to teach the limitations of claim 2.
However, Eldawy teaches in column 5, lines 1-20 that:
“when a user requests digital content to view, the content server 110 receives the request and selects a content model for the digital content…the content model manager 120 can request the portions of the digital content from content 140… once content 140 transmits the portions of the digital content to the content server 110, the content model manager 120, or the content server 110, can provide the portions of the digital content to the client/user device 105.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to allow a user to view the reasons for a given tri-graph’s 
The combination of Higgins and Eldawy as defined above teaches:
receive a request for explanation regarding removal of the first communication connection (as taught by Eldawy, as cited above); and 
provide, in response to the request, information detailing traversal of the decision tree for the first communication connection (reasons for classification as relevant or irrelevant, as understood by Higgins’ Figure 3).
 For claim 14, Higgins teaches the limitations of claim 13 as cited above but fails to teach the limitations of claim 14.
However, Eldawy teaches in column 5, lines 1-20 that:
“when a user requests digital content to view, the content server 110 receives the request and selects a content model for the digital content…the content model manager 120 can request the portions of the digital content from content 140… once content 140 transmits the portions of the digital content to the content server 110, the content model manager 120, or the content server 110, can provide the portions of the digital content to the client/user device 105.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to allow a user to view the reasons for a given tri-graph’s classification as relevant or irrelevant ([0094] of Higgins) in order to provide the user with information relevant to the tuning of the learning process ([0077], Higgins).
The combination of Higgins and Eldawy as defined above teaches:
receive a request for explanation regarding removal of the first communication connection (as taught by Eldawy, as cited above); and 
respond to the request at least in part by providing information detailing traversal of the decision tree for the first communication connection (reasons for classification as relevant or irrelevant, as understood by Higgins’ Figure 3).
Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Suit (US 2015/0365351).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL C PUENTES/Primary Examiner, Art Unit 2123